 Case: 2:21-cv-03789-JLG-MRM Doc #: 10 Filed: 09/03/21 Page: 1 of 3 PAGEID #: 38




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


JIMMY L. CRAIG, SR.,

                       Petitioner,                 :   Case No. 2:21-cv-3789

       - vs -                                          District Judge James L. Graham
                                                       Magistrate Judge Michael R. Merz
FRANKLIN COUNTY
PROSECUTOR’S OFFICE, et al.,

                                                   :
                       Respondent.


                       REPORT AND RECOMMENDATIONS


       This is a habeas corpus case brought pro se by Petitioner Jimmy Craig to obtain release

from his pretrial confinement at the Franklin County Corrections Center on charges of domestic

violence (Petition, ECF No. 1, PageID 1). As initially pleaded, Petitioner claimed he was being

held on excessive bail in violation of the Eighth Amendment. This Court stayed proceedings to

allow Petitioner to exhaust the remedies for that alleged constitutional violation in the state courts.

       Petitioner now reports to the Court that he has been convicted of tampering with evidence

and has appealed to the Ohio Court of Appeals for the Tenth District (Status Update, ECF No. 9).

Craig does not advise the Court whether he is still in custody.

       Now that Petitioner has been convicted, the law applicable to his case                 changes

substantially. The Franklin County Prosecutor and Sheriff are no longer proper parties because

they no longer have custody of the Petitioner. If he is imprisoned, the warden is the proper party.




                                                  1
    Case: 2:21-cv-03789-JLG-MRM Doc #: 10 Filed: 09/03/21 Page: 2 of 3 PAGEID #: 39




If he is on community control, it must be the probation department of whatever court he was

convicted in.

         More importantly, Petitioner must exhaust his available state court remedies for

challenging his conviction and this Court can only hear challenges of a federal constitutional

nature.1 At this point, Craig had not even pleaded any constitutional violations.

         Because Craig has neither pleaded nor exhausted any constitutional challenges to his

conviction, his Petition should be dismissed without prejudice so that he can re-file it once he has

exhausted state court remedies.

         Accordingly, the Magistrate Judge respectfully recommends this case be dismissed without

prejudice to its refiling after Petitioner has exhausted his available state court remedies. Because

reasonable jurists would not disagree with this conclusion, it is also recommended that Petitioner

be denied a certificate of appealability and that the Court certify to the Sixth Circuit that any appeal

would be objectively frivolous and should not be permitted to proceed in forma pauperis.

September 3, 2021.

                                                                      s/ Michael R. Merz
                                                                     United States Magistrate Judge




                                NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a

1
 From his Update, Petitioner seems to be claiming errors in the application of the Ohio Rules of Evidence, which are
not enforceable under the Constitution.

                                                         2
 Case: 2:21-cv-03789-JLG-MRM Doc #: 10 Filed: 09/03/21 Page: 3 of 3 PAGEID #: 40




memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 




                                                3
